Citation Nr: 0718608	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1965 to August 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board notes that after this appeal was certified to the 
Board the veteran submitted additional evidence, including VA 
medical records from September 2006 relating to surgery 
performed on his cervical spine.  Records about any 
disability of the cervical spine are not relevant to the 
veteran's claim for an increased rating for his service-
connected disability of lumbosacral strain.  If the veteran 
wishes to file a claim for service connection for a cervical 
spine disability, he may do so.  

The issues of increased rating for lumbosacral strain and 
service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record lacks competent evidence that the veteran 
developed tinnitus during service.

2.  The record lacks competent evidence that the veteran 
developed bilateral hearing loss during service, and 
sensorineural hearing loss, an organic disease of the nervous 
system, is not shown to have been manifested to a compensable 
degree within one year after separation from service.





CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letters dated in December 2003 and February 2004, which is 
before initial consideration of the claims, VA advised the 
veteran of the essential elements of the VCAA.  In the 
February 2004 notification letter, VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claims for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claims, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record the veteran's 
claim, VA treatment records, and service medical records. 

VA has not provided the veteran with an examination in 
connection with the claims for service connection; however, 
the Board finds that an examination was not necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).   

The Board does not find that the post service complaints of 
hearing loss and tinnitus may be associated with the 
veteran's active duty.  The service medical records show no 
reports of any hearing loss, tinnitus, or related symptoms 
during service.  On his August 1967 discharge examination, 
the veteran's hearing was noted as 15/15 on whispered voice 
testing.

The first complaints of hearing loss and tinnitus after 
service were in 2003 when the veteran filed his current 
claim.  Thus, there is a lack of evidence of continuity of 
symptomatology in the treatment records.  The first showing 
of any complaints are years after the veteran's discharge 
from service, which is evidence against a finding that the 
post service disability "may be" associated with service.  
Thus, to the extent that the veteran has alleged that he has 
had hearing loss and tinnitus since service, the Board 
accords little to no probative value.  Therefore, the Board 
finds that the veteran's claimed disabilities of hearing loss 
and tinnitus do not meet criteria to warrant a VA 
examination.  See id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has bilateral hearing loss and 
tinnitus caused by exposure to the noise from airplanes, 
gunfire, and explosions while serving on active duty in the 
United States Marine Corps.  The Board notes that the other 
issues of service connection for PTSD and increased rating 
for lumbosacral strain are remanded below, in part, because 
there is an indication that Social Security Administration 
records not in the current record may be relevant these 
claims; however, there is no indication that those records 
would have any bearing on the issues of service connection 
for bilateral hearing loss and tinnitus; therefore, the Board 
is free to decide these issues.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss and 
tinnitus.  A review of the veteran's service medical records 
shows no reports of any hearing loss, tinnitus, or related 
symptoms during service.  The separation examination, 
conducted in August 1967, shows whispered voice was 15/15.  
Under summary of defects, the examiner did not conclude a 
finding of any hearing loss or tinnitus.  

The first complaints in the record of any bilateral hearing 
loss or tinnitus are the veteran's October 2003 claims for 
service connection.  This is evidence against a finding of 
continuity of symptomatology, or that any current hearing 
loss or tinnitus is related to service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  Additionally, the veteran had filed claims 
with the VA in the years shortly after service.  In 
examinations and other records for those claims, there was no 
indication that he had hearing loss or tinnitus.  Service 
connection was granted for lumbosacral strain; and denied for 
headaches and anxiety reaction with psychosomatic features.  
In the medical records used to make these early decisions, no 
complaints or findings of hearing loss or tinnitus were 
noted.  The Board notes that the VA has on multiple occasions 
asked the veteran to provide recent medical reports showing 
findings, diagnosis, and treatment for his alleged hearing 
loss and tinnitus; none have been received.  See VA letters 
dated December 2003 and February 2004.  

None of the competent medical evidence of record suggests 
that any bilateral hearing loss or tinnitus was incurred in 
or aggravated by service.  There is also no competent medical 
evidence to suggest that sensorineural hearing loss 
manifested to a compensable degree within one year of 
separation from service.     

The veteran has stated that he has ringing in his ears and 
hearing loss which began while he was in service.  The Board 
does not doubt the sincerity of the veteran's belief that he 
developed bilateral hearing loss and tinnitus from exposure 
to noise in service.  The veteran is competent to state he 
had ringing or buzzing in his ears, decreased hearing, or any 
other common symptom of bilateral hearing loss or tinnitus 
while he was in service and following discharge from service.  
However, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In sum, the preponderance of the competent evidence is 
against a finding of in-service bilateral hearing loss or 
tinnitus, sensorineural hearing loss within one year 
following service, continuity of symptomatology associated 
with bilateral hearing loss or tinnitus, or a nexus between 
current complaints of bilateral hearing loss and tinnitus and 
service.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

After this appeal was certified to the Board, the veteran 
submitted additional evidence including a March 2006 notice 
of decision by the Social Security Administration (SSA).  
This decision addresses disability for PTSD and "disc 
derangement of the spine."  Records associated with the 
veteran's SSA disability benefits application, including 
medical records and other evidence supporting the 
application, could be relevant here, but are not in the 
claims folder.  See Haynes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).  The 
Court has specifically stated that VA's duty to assist a 
veteran in claim development includes an obligation to obtain 
relevant SSA records.  Masors v. Derwinski, 2 Vet. App. 181, 
187-18 (1992).

Additionally, according to his release from active duty, the 
veteran had no foreign service and was not awarded any 
decorations that would indicate Vietnam service.  Personnel 
records show that the veteran only served in Marine Corps 
Recruit Depot, Parris Island, South Carolina; Camp Lejeune, 
North Carolina; and Camp Pendleton California.  The veteran 
himself has stated that he did not go to Vietnam.  However, 
medical reports regarding the veteran's PTSD seem to indicate 
that the findings are based upon the veteran having service 
in Vietnam.  For instance, in a psychiatric report dated July 
2006, a VA staff psychiatrist states that the veteran is a 
"Vietnam Marine war-zone veteran."  (Emphasis added).  A 
September 2004 VA outpatient treatment record reports that 
the veteran stated that he spent "60 days in Vietnam - 
Marlborough Mountain," and a June 2004 outpatient report 
states that the veteran was "in the Marines in Vietnam 1965-
67, was injured and shipped back since his father had bladder 
[cancer]."  Since some of the medical findings seem to be 
based on the erroneous premise that the veteran served in a 
war-zone, and that he had to leave his fellow Marines in that 
war-zone, where they were subsequently killed, the Board 
believes that a new psychiatric evaluation by two 
psychiatrists is in order. 

The veteran has variously indicated some survivor guilt as he 
did not get to go with his unit.  He has provided some names 
of casualties in that unit.  As indicated, these or other 
stressors (parachutes that did not open or opened improperly) 
might be verified, or verification attempted if appellant 
provide sufficient information.

Finally, the RO/AMC should take this opportunity to provide 
the veteran with proper VCAA notice, including notice as 
required by pertinent case law such as Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran is issued a VCAA letter 
appropriate for his claim of entitlement 
to service connection for PTSD, and his 
claim for an increased rating for 
lumbosacral strain, which provides the 
notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent case law.  
Specifically, the RO/AMC should inform the 
veteran that an effective date for the 
award of benefits will be assigned if 
service connection for PTSD is awarded, 
and also include an explanation as to the 
type of evidence that is needed to 
establish the benefit sought and an 
effective date.  The veteran should be 
given sufficient time for response.

2.  The RO/AMC should obtain from the SSA 
any relevant disability determinations for 
the veteran and all underlying records 
associated with the determinations.  All 
records/responses received should be 
associated with the claims file.

3.  The RO/AMC should attempt to verify 
the deaths of the veteran's fellow Marines 
in Vietnam, as reported in the statement 
from the veteran dated December 10, 2004. 
Attempts to confirm non-functioning 
parachutes should also be undertaken after 
appellant provides specifics concerning 
the dates of the incidents and the 
apparent state side locations.

4.  After any outstanding records are added 
to the claims file (to the extent 
available), and the veteran has had 
sufficient time to provide any response to 
the VCAA notification letter, the RO should 
schedule the veteran for a psychiatric 
examination by two psychiatrists to 
determine the nature and severity of 
disability due to PTSD.  The examiners 
should review the veteran's claims folder, 
noting all pertinent records of treatment 
for PTSD.  All clinical findings should be 
reported in detail.  A Global Assessment of 
Functioning (GAF) score should be assigned 
and explained.  The examiners should 
explain in detail the rationale for any 
opinion(s) given.  

If the examiners find that the veteran has 
PTSD caused by his not going to Vietnam 
while others did, they should be asked to 
explain how the deaths of service members, 
outside the presence of the veteran, could 
cause the veteran's PTSD and related 
symptoms.  As always complete medical 
rationale for any opinions reached is 
greatly appreciated.

After completion of the above and any additional development 
of the evidence that the RO/AMC may deem necessary, the 
RO/AMC should review the record and readjudicate the issues 
on appeal in light of any additional evidence added to the 
record assembled for appellate review.  In the event the 
benefits sought are not granted, the veteran and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the matter should be 
returned to the Board if in order.  No action is required of 
the veteran until he is notified.  The Board intimates no 
opinion as to the outcome in this case by the actions taken 
herein.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


